DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE and Remarks and Amendments received 11/24/2020.
Claims 1, 53, 92 are amended.
Claims 7-17, 19-22, 24-34, 37, 39, 40-52, 55-91, 93-129 are cancelled.
Claims 130-134 are new.
Claims 1-6, 18, 23, 35, 38, 40, 53-54, 92, and 130-134 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020, has been entered.
Official Notice / Admitted Prior Art
With regard to claims 53-54 and 92, the common knowledge declared to be well-known in the art (i.e. locks, e.g. locking mechanisms for securing items, were well known before the effective filing date of the claimed invention. For example, retail stores lock up merchandise, using locks, which they wish to display but for which they wish to restrict access, by locking them within display cases) is hereby taken to be Applicant Admitted Prior Art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), 
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 18, 23, 35-36, 40, 130, 132, 133, 134 are rejected under 35 U.S.C. 103 as obvious over Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") 
Claim 1 (currently amended)
Per claim 1, Swafford teaches the following:
A modular display comprising:
a display body, the display body having a substantially vertical orientation and top and a bottom, wherein the display body includes: a first substantially vertical support; a second substantially vertical support, the second substantially vertical support being spaced apart and substantially parallel to the first substantially vertical support; and a first shelf, wherein the first shelf is selectively coupled with the first substantially vertical support and the second substantially vertical support (Swafford, see at least Figs. 15A and 28-30B, [0182]-[0191] as well as [0274]-[0275], and [0281]-[0293] teaching a product display shelf as shown in the figures. For example, Fig. 15.

    PNG
    media_image1.png
    739
    523
    media_image1.png
    Greyscale
Examiner notes, Swafford’s “gondola wall 1005” contains vertical supports [first and second substantially vertical supports], i.e. vertical orientation of holes to support structures such as shelf; Swafford’s vertical supports are physically attached one to the other, i.e. via the matrix of the gondola wall, but nonetheless each ;
a first sensor, wherein the first sensor is coupled with the first shelf (Swafford, see at least [0071]-[0074], and [0080], [0090], [0098]-[0103], [0128], [0152]-[0162] etc… teaching various types of sensors and sensor technology used directly or indirectly to sense amount of inventory of products on product display shelves where such sensor may be mounted on or in shelf or on, in, below, behind a product pusher – e.g. pusher 1025 of Fig. 15A.) and is configured to produce a shelf dataset based on the presence of one or more objects on the first shelf; (Swafford, see at least [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. The controller 55 could activate the sensor 50 in response to the query…The controller 55 could then transmit the pusher code along with the identity code of the controller 55 to the store computer 90. Based on the pusher code, the store computer 90 could determine the inventory level [shelf dataset] of a product.… the vendor could track the amount of product available on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer 90 to obtain information regarding the inventory level [shelf dataset] of products on the shelf…”);
a display assembly, […] the display assembly including: a display frame, wherein the display frame is selectively coupled with the display body; a display screen, wherein the display screen is at least partially retained by the display frame; a controller, wherein the controller is programmable to display content on the display screen (Swafford, see at least Figs. 15A, 28-30B, and 43 as well as [0274]-[0275], [0281]-[0293], and [0310] teaching a product display shelf as shown in Fig. 15A may be coupled with a “continuous display shelf edge label device” as depicted in Fig. 28B where controller is programmed to display content via label device. Content may include advertisements, products, price of products, inventory of products as communicated from product inventory sensor, etc… For example, per [0310] “…a customer may see and be attracted to such changing displayed output or stationary displayed output from 

    PNG
    media_image2.png
    714
    502
    media_image2.png
    Greyscale

 ).
wherein the controller is preprogrammed to operate the display screen based upon a current mode that is selected from a plurality of modes (Swafford, see at least [0284], [0294], [0295], [0308], [0311] an embodiment, a continuous display shelf edge label device may be pre-, wherein the plurality of modes includes a first mode in which the controller is configured to: 
i. determine a plurality of products that are present on the first shelf based on the shelf dataset (Swafford, again see at least [0079] and [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. …track the amount of product available [determine a plurality of products that art present] on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer 90 to obtain information regarding the inventory level [shelf dataset] of products on the shelf…”); 2Serial No.: 15/342,055 Reply to Office Action Dated May 28, 2020 
ii. identify, within a database that includes a plurality of sets of product related information, one or more sets of product related information that are associated with the plurality of products (Swafford, see at least [0285] e.g.: “…continuous display 29301 allows for both dynamic and static messaging to the consumer, including streaming video/audio. The dynamic messaging can include pricing, advertisements, imagery, and good-will greetings (e.g. Happy Holidays). As discussed above in reference to FIG. 28, changes in pricing can be quickly and efficiently reflected on the user interfaces. Price updates may be provided hourly, daily, weekly, yearly, etc., and may also fluctuate based on current…”; although database perhaps is not explicitly stated by Swafford, databases are well-known and it is within the level of one of ordinary skill in the art to implement such a database with Swafford’s pricing, advertisements, imagery, and good-will greetings and therefore would have been obvious to try as one mechanism by which to enable Swafford’s teachings regarding dynamic messaging because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
iii. cause the display screen to display the one or more sets of product related information (Swafford, see at least Abstract, Fig. 43 and at least [0285], [0310] and [0388], e.g.: “…it is contemplated that the backgrounds of displays 43002 and 43003 may display additional information, such as static images or streaming video of products 43006A-B and 43007A-B, promotional content, good-will messages, advertisements or any related information…”; as noted per [0310]: “…specific advertising for a product may appear, such as for a product associated with the continuous display shelf edge label devices. Such advertising may be a notice of the product being on sale…”).
Although Swafford teaches the above limitations, he may not explicitly teach the display assembly being positioned at about the top of the display body. However, regarding this feature, the Examiner finds that relative location of a display assembly, i.e. whether mounted “about” the top, as claimed, or mounted below each display shelf, as taught by Swafford is merely a matter of rearrangement of components (e.g. display of pricing and advertising material above a product which is intended to hang, as opposed to sit on a shelf, is also well-known and an obvious choice if for example the product to be advertised is intended to be hung… e.g. pouches of beef jerkey, or if there is no room below the product, e.g. product stacked on the floor, etc…) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the claimed rearrangement under various scenarios and because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007) and according to MPEP 2144.04 (VI)(C) – Rearrangement is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).


Claim 2 (Original) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, further comprising a border, wherein the border is selectively coupled to the display assembly such that the border substantially surrounds the perimeter of the display screen (Swafford, see at least Fig. 28B and Fig. 43 and associated disclosure, e.g. [0388]).

Claim 3 (Original)
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 2, wherein the border is selectively coupled to the display body with a fastener selected from the group consisting of a magnet, a hook and loop fastener, a bracket, an adhesive, a latch, and combinations thereof (Swafford, see at least [0219] teaching: brackets used for support).

Claim 4 (Original)
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 2, wherein the border includes advertising material that can be selectively associated with the display body (Swafford, see at least [0388] it is contemplated that the backgrounds of displays 43002 and 43003 may display additional information, such as static images or streaming video of products 43006A-B and 43007A-B, promotional content, good-will messages, advertisements or any related information.).

Claim 5 (Original)
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 2, wherein the border includes a sensor (Swafford, see at least [0266], [0271], [0310] and [0389] the continuous display shelf edge label device detects the presence of a customer through a proximity sensor or camera to capture gestures.).

Claim 6 (Original) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 5, wherein the sensor is a camera (Swafford, see at least [0266], [0271], [0310] and [0389] the continuous display shelf edge label device detects the presence of a customer through a proximity sensor or camera to capture gestures.).

Claim 18 (Original) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, further comprising a camera to track the motion of a consumer's body such that data regarding the consumer's behavior is recorded (Swafford, see at least [0240], [0266], [0271], the continuous display shelf edge label device may use a camera to capture gestures and behaviors; e.g. per at least [0240] “…the display management system controller device 2400 may communicate with a camera device 2410, and execute one or more facial recognition processes to determine one or more pieces of demographic information associated with a user removing the one or more products from the display management systems from which motion data is received. In this way, the display management system controller device 2400 may be utilized to collect shopper behavior information that may be utilized to plan product displays within a store, and the like…”)

Claim 23 (Original) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, wherein the controller is associated with a transmitter and a receiver (Swafford, see at least [0162] teaching: “...a number of products remaining in a particular facing is determined in part through the use of one or more transmitter(s) and receiver(s) placed on opposite lateral sides of the products. In one embodiment the transmitters or receivers may be placed on divider walls that separate facings of products…”)

Claim 35 (Original) 
The modular display of claim 1, wherein the controller is programmed to transmit analytic information about shopper behavior to a peripheral device (Swafford, see at least [0240] teaching: the display management system controller device 2400 may be utilized to collect shopper behavior information that may be utilized to plan product displays within a store, and the like.).

Claim 36 (previously presented) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, wherein the controller can adjust the inventory for a [store] based upon product sales detected by the first sensor (Swafford, see at least [0246] In yet another example, display management system controller device 2400 may be connected to an inventory control system (not shown).As such, information gathered by the display management system controller device 2400 related to a number of products removed from one or more display management systems ( e.g. one or more of the display management systems 1800, 2100 and/or 2300) may be communicated to an inventory control system such that information related to an inventory held within a store may be updated in real-time, and the like.)

Claim 40 (Original) 
The modular display of claim 1, wherein the first sensor is selected from the group consisting of a pressure sensor, a contact sensor, a capacitive sensor, a weight sensor, a camera, a motion sensor, an infrared sensor, and combinations thereof (Swafford, see at least [0071]-[0074], and [0080], [0090], [0128], [0152]-[0162] teaching various sensors including pressure sensors, capacitive sensors, a camera, a proximity sensor, light sensors, and combinations thereof).

Claim 130 (New) 
The modular display of claim 1, wherein the controller is further configured to: a. while the first mode is selected as the current mode: i. detect, based upon a change in the shelf dataset that indicates a change in the presence of the one or more objects on the first shelf, that a particular product has been removed from the first shelf, and ii. in response, select a second mode as the current mode; and b. while the second mode is selected as the current mode: i. identify a set of selected product information that is associated with the particular product; and ii. cause the display screen to display the set of selected product information (Swafford, see at least [0182] e.g.: “the system can be used in an inventory management mode to help the retailer determine the number of products for inventory purposes and restocking in low-stock or no-stock situations.”; and [0242] e.g.: “display management system controller device 2400 may calculate a rate at which products are being removed from this display management system.”; further see at least [0285] e.g.: “…continuous display 29301 allows for both dynamic and static messaging to the consumer, including streaming video/audio. The dynamic messaging can include pricing, advertisements, imagery, and good-will greetings (e.g. Happy Holidays). As discussed above in reference to FIG. 28, changes in pricing can be quickly and efficiently reflected on the user interfaces. Price updates may be provided hourly, daily, weekly, yearly, etc., and may also fluctuate based on current inventory…”; Also per [0404]-[0406] the displays may be in various “states” [modes] e.g. default screen. The only difference between the prior art and Swafford is in an explicit teaching of mode selection. However, in view of the aforementioned findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try selecting a new “state” [mode - i.e. step (i)] upon Swafford’s controller detecting a decrease in product inventory, which itself is already an indication of new state [new mode] of the system, and then within this new mode perform Swafford’s targeted advertising, and/or price update selection and display, etc… [i.e. step (ii)] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the 

Claim 132 (New) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 131, further comprising a communication device, wherein the controller is further configured to: a. communicate with a user device via the communication device and determine that the user device is configured for use by an employee; and b. in response, receive data indicating that the employee will be restocking the first shelf from the use device. (Swafford, see at least [0245] teaching e.g.: “…In another example, an electronic communication device [user device] (not shown) may be carried by a user restocking one or more of the display management systems in communication with the display management system controller device 2400. As such, the electronic medication device may communicate across network 2408 to identify the user as a person engaged in restocking [data indicating that the employee will be restocking the first shelf] a display management system. In yet another example, one or more security features associated with the display management system controller device 2400 configured to identify potential attempted thefts may be temporarily suspended based upon instructions received by the display management system controller device 2400 from a user. In one specific example, this user may be a store manager, and the like…”);

Claim 133 (New) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, further comprising a customer sensor that is configured to determine at least one characteristic of a customer that is proximate to the first shelf, wherein the controller is further configured to: a. select a second mode as the current mode in response to determining the at least one characteristic of the customer; b. while the second mode is selected as the current mode: i. identify a set of identity focused product information based on the at least one characteristic of the customer; and ii. cause the display screen to display the set of identity focused product information (Swafford, see at least [0240] in combination with at least [0285] and [0404]-[0406] teaching the displays may be in various “states” [modes] e.g. default screen; So, per at least [0240]: “In one specific example, the display management system controller device 2400 may communicate with a camera device 2410, and execute one or more facial recognition processes to determine one or more pieces of demographic information [characteristic of a customer] associated with a user removing the one or more products [customer is proximate to the first shelf] from the display management systems from which motion data is received. In this way, the display management system controller device 2400 may be utilized to collect shopper behavior information that may be utilized to plan product displays within a store, and the like…”; and per [0285] product displays may display price updates, advertising, etc… Therefore, Examiner finds that although Swafford not teach within a single embodiment that his advertising and/or price updates are selected based on facial recognition, Swafford’s teaching of “demographic information” obtained by “facial recognition” [used] “to plan product displays within a store” does provide motivation to try selecting and targeting his such advertising [a set of identity focused product information] based on his “facial recognition” [customer characteristics] or other identified characteristics of the customer [i.e. identify a set of identity focused product information based on the at least one characteristic of the customer; and ii. cause the display screen to display the set of identity focused product information]. In view of these findings, the only other difference between the prior art and Swafford is in an explicit teaching of “mode” selection. However, in view of the aforementioned findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try selecting a new “state” [mode - i.e. step (a)] upon Swafford’s sensor performing facial recognition of a customer, and then within this new mode perform the aforementioned step of advertising, and/or price update, selection and display, etc… based on demographics of user detected via “facial recognition” [i.e. step (b)] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive 

Claim 134 (New) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 133, further comprising a communication device, wherein the controller is further configured to: a. communicate with a user device via the communication device and determine that the user device is configured for use by a customer; and b. in response, receive data indicating the at least one characteristic of the customer that is proximate to the first shelf from the user device (Swafford, see at least [0245] teaching e.g.: “…In another example, an electronic communication device [user device] (not shown) may be carried by a user restocking one or more of the display management systems in communication with the display management system controller device 2400. As such, the electronic medication device may communicate across network 2408 to identify the user as a person engaged [data indicating the at least one characteristic of the user/customer] in restocking a display management system. In yet another example, one or more security features associated with the display management system controller device 2400 configured to identify potential attempted thefts may be temporarily suspended based upon instructions received by the display management system controller device 2400 from a user. In one specific example, this user may be a store manager, and the like…”; The only difference between the prior art and the claim is that Swafford may not explicitly teach the his intended user, of his user device which is configured to communicate with his controller to send to the controller data indicating characteristics of the user, is that of a “customer”. However, the role of the user is found to be non-functional descriptive material which does not further distinguish the claimed method/system. Nonetheless, Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a customer user, as opposed to Swafford’s employee user or store manager user, with a same device because Swafford teaches “…this user may be a store manager, and the like…”, 

Claim 131 is rejected under 35 U.S.C. 103 as obvious over Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") further in view of Waugh (U.S. 2010/0145506 A1; hereinafter, “Waugh")

Claim 131 (New) 
Swafford teaches the limitations upon which this claim depends. Furthermore, Swafford teaches the following: The modular display of claim 1, wherein the controller is further configured to: a. select a second mode as the current mode in response to receiving data indicating that an employee will be restocking the first shelf, (Swafford, see at least [0245] teaching e.g.: “…In another example, an electronic communication device [user device] (not shown) may be carried by a user restocking one or more of the display management systems in communication with the display management system controller device 2400. As such, the electronic medication device may communicate across network 2408 to identify the user as a person engaged in restocking [data indicating that an employee will be restocking the first shelf] a display management system... In one specific example, this user may be a store manager, and the like…”; also see at least [0404]-[0406] teaching the displays may be in various “states” [modes] e.g. default screen; The only difference between the prior art and Swafford is in an explicit teaching of mode selection. However, in view of the aforementioned findings, it would have been obvious to a data indicating that an employee will be restocking the first shelf] with motivation of providing the employee with pertinent information regarding restocking the shelves because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Although Swafford teaches the above limitations, he may not explicitly teach all of the following nuances regarding restocking shelves. However, Swafford in view of Waugh teaches the following:
b. while the second mode is selected as the current mode: i. identify a set of shelf configuration information that is associated with the first shelf; and ii. cause the display screen to display, based on the set of shelf configuration information, product load information that includes: A. a visual representation of the first shelf, B. a visual representation of locations and types of a plurality of products on the visual representation of the first shelf, and C. for each of the plurality of products on the visual representation of the first shelf, an optical code that is configured to, when scanned by a user device, cause the user device to display a current available stock for a corresponding product. (Waugh, see at least [0191]-[0192] teaching e.g.: “In one implementation of the invention, dispensary inventory is restocked by first producing and reviewing a clinic inventory report via the inventory management system. This report displays the stocking requirements for any or all dispensaries. Stocking requirements are generally based on the prescribing habits of the clinic combined with the actual historic inventory flow through the dispensary. [0192] The IMS is then used to select a particular dispensary requiring restocking. A visual representation of the dispensary and the arrangement of its internal drug shelves (along with drug type assignments for each slot and detail of the current inventory level of each slot) is displayed on the IMS computer screen. Using the IMS, a required item is then selected from the .
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Waugh (directed towards displaying, based on inventory report [shelf configuration information], the visual information as claimed in limitations A, B, C) which are applicable to a known base device/method of Swafford (already directed towards visual display which recognizes device of employee who is engaged in restocking a shelf system) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Waugh to the device/method of Swafford because Waugh is pertinent to Swafford’s shelf restocking system and according to MPEP 2143(I) (C) and/or (D), the use of known techniques to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 38 is rejected under 35 U.S.C. 103 as obvious over Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") further in view of Zamer (U.S. 2015/0262269 A1; hereinafter, "Zamer")

Claim 38 (Original) 
Although Swafford teaches the limitations upon which this claim depends, and teaches, e.g. [0400]-[0426] “determin[ing] a location of one or more shelf edge electronic displays…”, and detecting user’s proximity to such display, Swafford may not explicitly teach the geographic positioning system feature of the following limitation. However, regarding such feature, Swafford in view of Tadajewski teaches the following: the modular display of claim 1, further comprising a geographic positioning system such that the location of the display screen can be determined remotely (Zamer, see at least [0034]-[0035] teaching product displays may be coupled with beacon devices which communicate their location to merchant network). 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zamer which is applicable to a known base device/method of Swafford to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Zamer with the device/method of Swafford in order to realize that Swafford who already teaches sensors may be placed in conjunction with a product display and who teaches detecting user proximity to such display, would benefit from applying the technique of Zamer to detect such user proximity via a beacon system which signals its geographic location such that the location of the display screen of Swafford may be determined remotely because Swafford and Zamer are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 53-54 are rejected under 35 U.S.C. 103 as obvious over MacDonald et al. (CA 2853996 A1; hereinafter, "MacDonald") in view of  Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") in view of Applicant Admitted Prior Art

Claim 53 (currently amended) 
Pertaining to claim 53, MacDonald teaches the following:
A modular display comprising:
a display frame, the display frame having a substantially rectangular configuration, a front surface, a top surface, and a bottom surface, wherein the display frame defines a substantially rectangular cavity (MacDonald, see at least Figs. 1-4, and pgs. 1-4, teaching: There is described an advertising display case having a front panel with a protective clear screen, the front panel hingedly connected to a rear housing. The interior of the advertising display contains a support frame for supporting a digital television or digital display screen, and which 

    PNG
    media_image3.png
    522
    540
    media_image3.png
    Greyscale

);
a display screen, the display screen being positioned in the front surface of the display frame, wherein the display screen is substantially transparent (MacDonald, see at least Figs. 1-4; at least Items #10, #6);
a closure panel, the closure panel being pivotally coupled with the display frame such that the closure panel is movable from an open position to a closed position (MacDonald, see at least Figs. 1-4; at least Items #4, #8);
a connector mounted on the closure panel for attachment to the display screen (MacDonald, see at least Fig. 4); 
Although MacDonald teaches the above limitations, and teaches his display may be used for advertising, he may not explicitly teach the features of the following limitations regarding a display coupled to a controller. However, MacDonald in view of Swafford teaches a controller coupled with the display frame and connected to the display screen (Swafford, see at least Figs. 27 and 28: device controller 27107 coupled to display 27111; and at least [0285], [0310],  
wherein the controller is preprogrammed to operate the display screen based upon a current mode that is selected from a plurality of modes (Swafford, see at least [0284], [0294], [0295], [0308], [0311] an embodiment, a continuous display shelf edge label device may be pre-configured to transition between different modes of display at select times; the device may be programmed to change its mode of operation based on various inputs received from sensors), wherein the plurality of modes includes a first mode in which the controller is configured to: 
i. determine a plurality of products that are present on the first shelf based on the shelf dataset (Swafford, again see at least [0079] and [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. …track the amount of product available [determine a plurality of products that art present] on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer 90 to obtain information regarding the inventory level [shelf dataset] of products on the shelf…”); 2Serial No.: 15/342,055 Reply to Office Action Dated May 28, 2020 
ii. identify, within a database that includes a plurality of sets of product related information, one or more sets of product related information that are associated with the plurality of products (Swafford, see at least [0285] e.g.: “…continuous display 29301 allows for both dynamic and static messaging to the consumer, including streaming video/audio. The dynamic messaging can include pricing, advertisements, imagery, and good-will greetings (e.g. Happy Holidays). As discussed above in reference to FIG. 28, changes in pricing can be quickly and efficiently reflected on the user interfaces. Price updates may be provided hourly, daily, weekly, yearly, etc., and may also fluctuate based on current…”; although database perhaps is not explicitly stated by Swafford, databases are well-known and it is within the level of one of ordinary skill in the art to implement such a database with Swafford’s pricing, advertisements, imagery, and good-will greetings and therefore would have been obvious to try as one mechanism by which to enable Swafford’s teachings regarding dynamic messaging because per ; and 
iii. cause the display screen to display the one or more sets of product related information (Swafford, see at least Abstract, Fig. 43 and at least [0285], [0310] and [0388], e.g.: “…it is contemplated that the backgrounds of displays 43002 and 43003 may display additional information, such as static images or streaming video of products 43006A-B and 43007A-B, promotional content, good-will messages, advertisements or any related information…”; as noted per [0310]: “…specific advertising for a product may appear, such as for a product associated with the continuous display shelf edge label devices. Such advertising may be a notice of the product being on sale…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Swafford which is applicable to a known base device/method of MacDonald to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Swafford with the device/method of MacDonald in order to realize that MacDonald who teaches a display frame and display screen which may be used for advertising would benefit from applying Swafford’s technique for displaying advertising via coupling display and frame with a controller because Swafford is reasonably pertinent to the field of endeavor of MacDonald (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although MacDonald/Swafford teach the above limitations, neither may explicitly teach a locking mechanism for securing the closure panel in the closed position. However, the following fact has been taken to be Applicant Admitted Prior Art: locking mechanisms for securing items were well known before the effective filing date of the claimed 

Claim 54 (Original) 
although MacDonald/Swafford/Applicant Admitted Prior Art teach the above limitations, MacDonald may not explicitly teach the nuance of the following limitation. However, regarding this feature, MacDonald in view of Swafford teaches the following: The modular display of claim 53, further comprising a sensor retained by the display frame (Swafford, see at least [0266], [0271], [0310] and [0389] the continuous display shelf edge label device detects the presence of a customer through a proximity sensor or camera to capture gestures; advertising may be displayed in response to sensed user behavior.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Swafford which is applicable to a known base device/method of MacDonald to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Swafford with the device/method of MacDonald in order to realize that MacDonald who teaches a display frame and display screen which may be used for advertising would benefit from applying Swafford’s technique of integrating a sensor into the display frame for capturing user interaction with the 

Claim 92 is rejected under 35 U.S.C. 103 as obvious over MacDonald et al. (CA 2853996 A1; hereinafter, "MacDonald") in view of  Swafford et al. (U.S. 2016/0134930 A1; hereinafter, "Swafford") in view of Applicant Admitted Prior Art further in view of Howard (U.S. 2016/0034988 A1; hereinafter, "Howard")

Claim 92: (currently amended) 
Pertaining to claim 92, MacDonald teaches the following:
A modular display comprising:
[…]
a display assembly, the display assembly being connected to the display body, the display assembly including; a display frame, the display frame having a substantially rectangular configuration, a front surface, a top surface, and a bottom surface, wherein the display frame defines a substantially rectangular cavity and an aperture (MacDonald, see at least Figs. 1-4, and pgs. 1-4, teaching: There is described an advertising display case having a front panel with a protective clear screen, the front panel hingedly connected to a rear housing. The interior of the advertising display contains a support frame for supporting a digital television or digital display screen, and which can be extended by means of drawer pulls to allow access to the digital television or digital display screen. The support frame includes two pairs of arms which are screwed into the back of the digital television

    PNG
    media_image3.png
    522
    540
    media_image3.png
    Greyscale

);
a display screen, the display screen being positioned in the front surface of the display frame, wherein the display screen is substantially transparent (MacDonald, see at least Figs. 1-4; at least Items #10, #6);
a closure panel, the closure panel being pivotally coupled with the display frame such that the closure panel is movable from an open position to a closed position(MacDonald, see at least Figs. 1-4; at least Items #4, #8);
a connector mounted on the closure panel coupled with the display screen (MacDonald, see at least Fig. 4);  
Although MacDonald teaches the above limitations, and teaches his display may be used for advertising, he may not explicitly teach the features of the following limitations regarding a display body and display coupled to a controller, etc... However, MacDonald in view of Swafford teaches the following: a display body, the display body having a substantially vertical orientation and a top and a bottom, wherein the display body includes; a first substantially vertical support; a second substantially vertical support, the second substantially vertical support being spaced apart and substantially parallel to the first substantially vertical support; and a first shelf, wherein the first shelf is selectively coupled with the first substantially vertical support and the second substantially vertical support (Swafford, see at least Figs. 15A and 28-30B, [0182]-[0191] as well as [0274]-[0275], and [0281]-[0293] teaching a product display shelf as shown in the figures. For example, Fig. 15. Swafford’s “gondola wall 1005” contains vertical supports [first and second substantially vertical supports], i.e. vertical orientation of holes to support structures such as shelf; Swafford’s vertical supports are physically attached one to the other, i.e. via the matrix of the gondola wall, but nonetheless each support is distinct from the other – note that Swafford’s shelf attaches on left and right side, each in a vertical orientation corresponding to available vertical support structures/holes within the gondola wall, so there are first and second supports. Per at least Swafford at [0184] the depicted structures “…may all be secured to [supported by] gondola wall 1005 or similar structure…”  


    PNG
    media_image1.png
    739
    523
    media_image1.png
    Greyscale
);
a second shelf, wherein the second shelf is selectively coupled with the first substantially vertical support and the second substantially vertical support (Swafford, see at least Figs. 15A and Figs. 28-30B, the display shelf system may have multiple shelves);
a first sensor, wherein the first sensor is coupled with the first shelf (Swafford, see at least [0071]-[0074], and [0080], [0090], [0128], [0152]-[0162] etc… teaching various types of sensors and sensor technology used directly or indirectly to sense amount of inventory of products on product display shelves where such sensor may be mounted on or in shelf or on, in, below, behind a product pusher – e.g. pusher 1025 of Fig. 15A.) and is configured to produce a first shelf dataset based on the presence of one or more objects on the first shelf; (Swafford, see at least [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. The controller 55 could activate the sensor 50 in response to the query…The controller 55 could then transmit the pusher code along with the identity code of the controller 55 to the store computer 90. Based on the pusher code, the store computer 90 could determine the inventory level [shelf dataset] of a product.… the vendor could track the amount of product available on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer 90 to obtain information regarding the inventory level [e.g. first shelf dataset] of products on the shelf…”);
a second sensor, wherein the second sensor is coupled with the second shelf (Swafford, see at least [0071]-[0074], and [0080], [0090], [0128], [0152]-[0162] etc… teaching various types of sensors and sensor technology used directly or indirectly to sense amount of inventory of products on product display shelves where such sensor may be mounted on or in shelf or on, in, below, behind a product pusher – e.g. pusher 1025 of Fig. 15A; there are multiple shelves each with their own sensors one of which constitutes a second sensor.) and is configured to produce a second shelf dataset based on the presence of one or more objects on the second shelf; (Swafford, see at least [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. The controller 55 could activate the sensor 50 in response to the query…The controller 55 could then transmit the pusher code along with the identity code of the controller 55 to the store computer 90. Based on the pusher code, the store computer 90 could determine the inventory level [shelf dataset] of a product.… the vendor could track the amount of product available on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer ;

a controller coupled with the display frame and connected to the display screen; a transmitter associated with the controller; and a receiver associated with the controller (Swafford, see at least Figs. 27 and 28: device controller 27107 coupled to display 27111; and at least [0285], [0310], [0381] teaching transmitter and receiver associated with controller of the display device which may be used to present or play advertising in response to sensed user interaction with display device; See at least Figs. 15A, 28-30B, and 43 as well as [0274]-[0275], [0281]-[0293], and [0310]).  
wherein the controller is preprogrammed to operate the display screen based upon a current mode that is selected from a plurality of modes (Swafford, see at least [0284], [0294], [0295], [0308], [0311] an embodiment, a continuous display shelf edge label device may be pre-configured to transition between different modes of display at select times; the device may be programmed to change its mode of operation based on various inputs received from sensors), wherein the plurality of modes includes a first mode in which the controller is configured to: 
i. determine a plurality of products that are present on either the first shelf or the second shelf based on the first shelf dataset and the second shelf dataset (Swafford, again see at least [0079] and [0098]-[0103] e.g.: “…the store computer 90 could query a particular controller 55 about the position of the associated pusher 25. …track the amount of product available [determine a plurality of products that art present] on the shelves as frequently as desired, even in real time… the vendor could communicate with the store computer 90 to obtain information regarding the inventory level [shelf dataset] of products on the shelf…”; a particular shelf inventory level [either first or second shelf dataset] may be queried); 2Serial No.: 15/342,055 Reply to Office Action Dated May 28, 2020 
ii. identify, within a database that includes a plurality of sets of product related information, one or more sets of product related information that are associated with the plurality of products (Swafford, see at least [0285] e.g.: “…continuous display 29301 allows for ; and 
iii. cause the display screen to display the one or more sets of product related information (Swafford, see at least Abstract, Fig. 43 and at least [0285], [0310] and [0388], e.g.: “…it is contemplated that the backgrounds of displays 43002 and 43003 may display additional information, such as static images or streaming video of products 43006A-B and 43007A-B, promotional content, good-will messages, advertisements or any related information…”; as noted per [0310]: “…specific advertising for a product may appear, such as for a product associated with the continuous display shelf edge label devices. Such advertising may be a notice of the product being on sale…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Swafford which are applicable to a known base device/method of MacDonald to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Swafford with the device/method of MacDonald in order to realize that MacDonald who teaches a display frame and display screen which may be used for advertising would benefit from applying 
Furthermore, although MacDonald/Swafford teach the above limitations, neither may explicitly teach a locking mechanism for securing the closure panel in the closed position. However, the following fact has been taken to be Applicant Admitted Prior Art: locking mechanisms for securing items were well known before the effective filing date of the claimed invention. For example, retail stores lock up merchandise, which they wish to display but for which they wish to restrict access, by locking them within display cases. In view of these findings, the Examiner finds that using a locking mechanism is merely a known technique which is applicable to the device/method of MacDonald and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried applying this technique to the device/method of MacDonald to lock up the display of MacDonald by using a locking mechanism, such as a padlock, for securing the closure panel in the closed position because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or such motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Although MacDonald/Swafford teaches the above limitations, and Swafford teaches sensors embedded in shelving and teaches cameras which may be used to detect user proximity and/or behavior, neither MacDondald nor Swafford may explicitly teach the nuance of the following limitation. However, regarding this feature MacDonald/Swafford in view of Howard teaches a camera, the camera housed at least partially within the display frame such that the camera is positioned at about the aperture defined by the display frame (Howard, see at least [0060] teaching: “In specific embodiments, the camera is integrated with a display unit 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Howard which is applicable to a known base device/method of MacDonald/Swafford to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Howard with the device/method of MacDonald/Swafford in order to realize that MacDonald/Swafford would benefit from the technique of Howard by embedding the camera of Swafford, into the display housing [frame] per the technique of Howard because MacDonald/Swafford and Howard are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Response to Arguments
Applicant amended Claims 1, 53, 92, canceled claims 7-17, 19-22, 24-34, 37, 39, 40-52, 55-91, 93-129 and newly added claims 130-134 on 11/24/2020. Applicant's arguments (hereinafter “Remarks”) also filed 11/24/2020 have been fully considered but respectfully are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 prior art rejection with new citations to Swafford. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622